Dissenting Opinion by
Judge Colins:
I respectfully dissent.
This Court has recently stated that the granting of a variance should be decided by the unique facts in each case and, thus, can only be done on a oase-by-case *58basis. Claude deBotton Appeal, 81 Pa. Commonwealth Ct. 513, A.2d (1984). The expansion of a nonconforming nse or structure should also be allowed to develop on such a basis.
The majority opinion, however, instead of allowing the law to develop on a case-by-case basis, attempts to set forth a general statement of law. I cannot agree with this.
Furthermore, I take issue with the majority’s reliance on the Kline Zoning Case, 395 Pa. 122, 148 A.2d 915 (1959). In Kline, unlike the instant case, the Court did not state whether the porch sought to be enclosed was a nonconforming structure. The Supreme Court in Kline, after finding no unnecessary hardship unique to the property, stated that “the record is even barren of competent medical testimony that the enclosed porch would' contribute to the improvement of the physical condition of appellee’s son and wife.” Id. at 125, 148 A.2d at 916. Therefore, should we infer that if such testimony had been presented, then the Court would have affirmed the lower court and granted the variance!
This Court should decide the instant case by following the Yocum Zoning Case, 393 Pa. 148, 141 A.2d 601 (1958), since it involves the same factual scenario.
In Yocum1 when the appellees purchased the property the area was not zoned, nor was the use restricted by the terms of any municipal ordinance. Therefore, the porch sought to be enclosed in Yocum was a nonconforming structure.
The Pennsylvania Supreme Court held that the permit should be granted and stated that:
*59[t]he allowance of this building permit is neither the grant of a “variance” nor an “exception” nor an extension of use of these premises. It is rather the grant of a logical, reasonable and natural structural change in the building which neither increases any nonconformity of its use nor violates any provision of the zoning ordinance and in nowise affects the general welfare of the neighborhood or of the adjoining property owners.
Id. at 155, 141 A.2d at 605-6.
In this ease, the enclosure of appellees’ porch would not extend, enlarge or increase the nonconforming use of their dwelling. In addition, the grant of such a permit would not be detrimental to the public welfare, safety and health.
For the above reasons, I feel the decision of the Board in refusing to grant appellees’ request for a permit should be reversed.

 The Yocum Zoning Case has never been overruled and is still good law. Merely because the Kline Zoning Case post-dated the Yocum case, does not mean that Yocum has been overruled, especially when the two eases involve different principles of law.